DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed June 24, 2021, applicant submitted an amendment filed on September 22, 2021, in which the applicant amended and requested reconsideration.
	
Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 9, 11-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (PGPUB 2014/0236596) in view of Acevedo (PGPUB 2015/0301733).

Regarding claims 1 and 19, Martinez discloses an information processing apparatus, comprising: 
a speech recognition section configured to convert an input speech into a first sentence based on a speech recognition process on the input speech (transcription; p. 0014-0020); 
an emotion recognition section configured to:
recognize an emotion of the user based on the recognized gesture (confirm emotional state based on gestures; p. 0028-0031), 
modify the first sentence based on the recognized type of emotion (modifying text based on emotion; p. 0036-0038); and 
transmit the modified first sentence to the client device, wherein the client device displays the modified first sentence to the user on a display screen of the client device (transmit the data; p. 0022, 0036-0038), but does not specifically teach an operation recognition section configured to recognize a user operation on a client device, determine a direction of the user operation on the client device and recognize a type of emotion of the user on the determined direction of the user operation is a specific direction.
Acevedo discloses an apparatus comprising:

determine the swipe operation on the client device is in a specific direction (direction of swipe to determine emotion; figs. 4A and 4B with p. 0049); and 
recognize a type of emotion of the user on the specific direction of the swipe operation (love, rage, terror grief; figs. 4A and 4B with p. 0049), to provide state identification.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the apparatus as described above, to assist with providing more precise data.
Regarding claim 2, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus further comprising: 
wherein the modification section is further configured to modify the first sentence based on the conversion by the speech recognition section (modify sentence; p. 0036-0038).
	Regarding claim 3, it is interpreted and rejected for similar reasons as set forth in the combination of claims 1-2. 
Regarding claim 4, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the emotion recognition section recognizes the emotion section is further configured to recognize the type of emotion based on the input speech (type of emotion; p. 0034).
Regarding claim 5, it is interpreted and rejected for similar reasons as set forth above.  In addition, Acevedo discloses an apparatus wherein the emotion recognition 
Regarding claim 9, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the modification section adds a character string to at least one of the beginning of the first sentence, an intermediate position of the first sentence, or an end of the first sentence (modify sentence; p. 0036-0038). 
Regarding claim 11, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the modification section is further configured to change the character string based on the recognized type of emotion (type of emotion; p. 0036-0038). 
Regarding claim 12, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the modification section is configured to change an expression of the first sentence while a meaning of the first sentence is maintained (modifying the sentence to express emotion; p. 0036-0038). 
Regarding claim 13, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the modification section is further configured to adjust a degree at which the expression is changed based on the recognized level of emotion (emotion type; p. 0036-0038). 
Regarding claim 14, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the modification section is 
Regarding claim 15, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the emotion recognition section is further configured to recognize the type of emotion based on the first sentence (emotion; p. 0036-0038). 
Regarding claim 18, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the modification section is further configured to add an expression to the first sentence and the expression corresponds to the recognized type of emotion (emotion; p. 0036-0038). 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Acevedo and in further view of Ke (PGPUB 2016/0378286).

Regarding claim 6, Martinez in view of Acevedo disclose an apparatus as described above, but does not specifically teach wherein the emotion recognition section is further configured to recognize the level of emotion based on an amount of the swipe operation in the specific direction. 
Ke discloses an apparatus wherein the emotion recognition section is further configured to recognize the level of emotion based on an amount of the swipe operation in the specific direction (figs. 5 and 6 with p. 0004, 0049-0055), to assist with handling various emotional states.

Regarding claim 7, it is interpreted and rejected for similar reasons as set forth above.  In addition, Ke discloses an apparatus wherein the emotion recognition section is further configured to recognize the level of emotion based on a combination of the amount of the swipe operation on an operation section of the client device and an amount or a time during which the operation section is pressed down (figs. 5 and 6 with p. 0004, 0049-0055).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Acevedo and in further view of Szwabowski et al. (PGPUB 2011/0193726), hereinafter referenced as Szwabowski.

Regarding claim 10, Martinez in view of Acevedo disclose an apparatus as described above, but does not specifically teach wherein the modification section is further configured to adjust an amount of the character string based on the recognized level of emotion. 
Szwabowski discloses an apparatus wherein the modification section is further configured to adjust an amount of the character string based on the recognized emotion level (limit the amount of dialog; p. 0032-0034), to customize the data to fit the present level of emotion.
.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Acevedo and in further view of Matsukawa et al. (PGPUB 2009/0287469), hereinafter referenced as Matsukawa.

Regarding claim 16, Martinez in view of Acevedo disclose an apparatus as described above, but does not specifically teach wherein the type of emotion recognition section is further configured to recognize the emotion based on a second sentence that precedes the first sentence. 
Matsukawa discloses an apparatus wherein the emotion recognition section is further configured to recognize the type of emotion based on a second sentence that precedes the first sentence (p. 0131-0138), to assist with emotion detection. 
Therefore, it would have been obvious to one of ordinary skill of the art to modify the apparatus as described above, to thereby achieve natural expressions.
Regarding claim 17, it is interpreted and rejected for similar reasons as set forth above. In addition, Matsukawa discloses the emotion based on a third sentence and the first sentence is a response of the third sentence (p. 0131-0138). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657